Name: Commission Regulation (EEC) No 2929/92 of 8 October 1992 fixing the representative market rates to be applied for certain amounts in the context of the common agricultural policy and, in particular, for the calculation of the monetary compensatory amounts and the agricultural conversion rates for the pigmeat sector in Italy and the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 10 . 92 Official Journal of the European Communities No L 295/49 COMMISSION REGULATION (EEC) No 2929/92 / of 8 October 1992 fixing the representative market rates to be applied for certain amounts in the context of the common agricultural policy and, in particular, for the calculation of the monetary compensatory amounts and the agricultural conversion rates for the pigmeat sector in Italy and the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Member State ; whereas, pursuant to Article 6a of Regu ­ lation (EEC) No 1677/85 and without prejudice to Article 7 (2) of Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts ('), as last amended by Regulation (EEC) No 3137/91 (10), those rates are to be the agricultural conversion rates applying to pigmeat ; whereas , pursuant to Article 2 (4) of Council Regulation (EEC) No 1676/85 (u), as last amended by Regulation (EEC) No 2205/90, those rates are also to be used for the conversion of certain other agricultural amounts ; whereas the rates in question should be fixed to make it easier to use them, Having regard to Council Regulation (EEC) No 1677/ 85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, HAS ADOPTED THIS REGULATION : Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (J), as last amended by Regulation (EEC) No 2928/92 (4), on the basis of the central rates and, for certain Member States, on the basis of the exchange rates referred to in Article 3 of Commission Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts ('), as last amended by Regulation (EEC) No 3672/89 (6); Article 1 The representative market rates referred to in Article 3a of Regulation (EEC) No 3152/85, to be applied for certain amounts in the context of the common agri ­ cultural policy and used to fix or, where appropriate, to adjust the monetary compensatory amounts, are set out in the Annex hereto. Article 2 The agricultural conversion rates for the pigmeat sector is fixed :  in Italy at ECU 1 = 1 931,48 Italian lira,  in the United Kingdom at ECU 1 = 0,874575 pound sterling. Whereas, in accordance with Article 3a of Commission Regulation (EEC) No 3152/85 of 11 November 1985 laying down detailed rules for the application of Regu ­ lation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (7)&gt; as last amended by Regulation (EEC) No 3237/90 ('), the rates used to fix or, where appropriate, adjust the monetary compensatory amounts, from this time forth defined as representative market rates, are to be used for the conversion into ecus of the amounts relating to world market data and expressed in the national currency of a Article 3 This Regulation shall enter into force on 12 October 1992 . ') OJ No L 164, 24. 6 . 1985, p. 6 . 2) OJ No L 201 , 31 . 7 . 1990, p. 9 . 3) OJ No L 153, 17 . 6 . 1991 , p. 1 . 4) See page 1 of this Official Journal . s) OJ No L 310, 21 . 11 . 1985, p . 4 . 4) OJ No L 358 , 8 . 12 . 1989, p. 28 . ') OJ No L 310, 21 . 11 . 1985, p. 1 . ») OJ No L 310, 9 . 11 . 1990, p. 18 . O OJ No L 312, 18 . 11 . 1988 , p . 16 . H OJ No L 297 , 29. 10 . 1991 , p . 17 . (") OJ No L 164, 24. 6 . 1985 , p . 1 . No L 295/50 Official Journal of the European Communities 12. 10 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 October 1992. For the Commission Ray MAC SHARRY Member ofthe Commission No L 295/5112 . 10 . 92 Official Journal of the European Communities ANNEX Conversion rates used for the calculation of monetary compensatory amounts and to be applied for certain amounts in the agricultural sector 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs 2,38384 52,4150 55,2545 48,5563 Dkr 0,440863 9,69351 10,2186 8,97989 DM 0,115577 2,54126 2,67893 2,35418 FF 0,387632 8,52308 8,98480 7,89563 F1 0,130226 2,86335 3,01847 2,65256 £ Irl 0,0431430 0,948611  0,878776 £ 0,0454802  1,05417 0,926382 Lit  2 198,76 2 317,87 2 036,89 Dr 14,4068 316,771 333,932 293,451 Esc 10,0275 220,481 232,426 204,250 Pta 7,81333 171,796 181,103 159,149